United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 07-1198
                                 ___________

In Re: Darwin Gene Rice; Diane        *
Carol Rice,                           *
                                      *
               Debtors.               *
--------------------------------      *
Darwin Gene Rice; Diane Carol Rice, *
                                      *
               Appellants,            *
                                      * Appeal from the United States
        v.                            * Bankruptcy Appellate Panel
                                      * for the Eighth Circuit.
Carol F. Dunbar; Commerce Bank;       *
The Farm Service Agency;              *     [UNPUBLISHED]
Home State Bank;                      *
                                      *
               Appellees.             *
                                 ___________

                          Submitted: March 13, 2008
                             Filed: April 2, 2008
                              ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Darwin and Diane Rice (the Rices) appeal from the decision of the Bankruptcy
Appellate Panel affirming orders of the bankruptcy court.1 After careful review, see
In re Vote, 276 F.3d 1024, 1026 (8th Cir. 2002) (stating a bankruptcy court’s factual
findings are reviewed for clear error and its legal conclusions are reviewed de novo),
we conclude (1) the bankruptcy court did not abuse its discretion in denying the Rices’
motion for a continuance before the final hearing, because the reason for the
continuance--the Rices’ decision to terminate their counsel’s services only days before
the hearing, and to seek new legal counsel--was within their control, and the matter
had been pending for a lengthy period of time; (2) the bankruptcy court did not err in
denying confirmation of the Rices’ Chapter 12 plan based on the court’s finding the
plan was not feasible; (3) the court did not abuse its discretion in dismissing the case
given the length of time the case had been pending and the Rices’ repeated
unsuccessful efforts to file a feasible plan; and (4) the court’s decision to pierce the
corporate veil of the D & R Cattle Company was proper. The Rices’ challenge to the
order lifting the automatic stay is moot.

     We affirm the judgment of the Bankruptcy Appellate Panel, see 8th Cir. R. 47B,
and we deny the pending motion for a supersedeas bond as moot.
                      ______________________________




      1
      The Honorable Lee M. Jackwig, United States Bankruptcy Judge for the
Southern District of Iowa.
                                          -2-